DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, lines 17-18, the phrase "wherein the joining portion is provided between adjacent ones of the inner peripheral portions" renders the claim indefinite because earlier in the claim, lines 14-16, it recites that "inner peripheral portions where the plurality of the metal wires are not being covered with the batch plating portion."
 	In claims 2-5, "the plating layer" lacks antecedent basis.
	Claim 6, line 3, "the outer peripheral portion" lacks antecedent basis.
	Claim 8, lines 12-13, the phrase "an area of a chlorine present region where chlorine is present in the analysis region…of an area of the analysis region" is unclear and causes confusion, too many regions.
 	Claim 10, line 2, "regions", both occurrences, are unclear to how these regions relate to regions cited in claim 8.
 	Claim 11 is also considered indefinite, too many regions cited here.
 	Claim 12, lines 1-2, "the metal wire" lacks antecedent basis.
 	Claim 13, lines 6-7, the phrase "wherein the joining portion is provided between adjacent ones of the inner peripheral portions" renders the claim indefinite because earlier in the claim, lines 5-6, it recites that "inner peripheral portions where the plurality of the metal wires are not being covered with the batch plating portion."
 	Claim 14, line 1, "the plating layer" lacks antecedent basis.
	Claim 15, line 3, "the outer peripheral portion" lacks antecedent basis.
	Claim 15, line 4, "portion ." should be changed to --portion.--
	Claims 7, 9, and 16 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuganey et al. (2021/0217542).
 	Chuganey et al. discloses a coaxial cable comprising: a conductor (52); an insulator (54) covering a periphery of the conductor; a shield layer (58) covering a periphery of the insulator; and a sheath (55) covering a periphery of the shield layer, wherein the shield layer includes a lateral winding shielding portion comprising a plurality of metal wires (62) being helically wrapped around the periphery of the insulator to cover the periphery of the insulator, and a batch plating portion comprising a plating (68), which covers a periphery of the lateral winding shielding portion, wherein the shield layer includes a joining portion where the metal wires adjacent to each other in a circumferential direction are joined with each other with the batch plating portion at a gap where adjacent ones of the plurality of metal wires are spaced apart from each other, wherein the shield layer includes inner peripheral portions where the plurality of the metal wires are not being covered with the batch plating portion and plating layers are exposed, and wherein the joining portion is provided between adjacent ones of the inner peripheral portions (Figs 3A & 3C) (re claims 1, 8, and 13).  Chuganey et al. also discloses that in at least a part of the shield layer, the batch plating portion constituting the joining portion and the plating layer exposed at the inner peripheral portion are alternately positioned in a direction perpendicular to a longitudinal direction of the metal wire, when being viewed from an inward portion in a cable radial direction (re claim 2); the width of the plating layer exposed at the inner peripheral portion is larger than the width of the batch plating portion constituting the joining portion, when being viewed from the inward portion in the cable radial direction (re claim 3).
 	Re claims 1 and 8, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, hot dip, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	Re claims 8-11, it is noted that since the coaxial cable of Chuganey et al. comprises structure and material as claimed; when an elemental analysis, energy type X-ray spectroscopy using a scanning electron microscope, is performed in any analysis region in the cable of Chuganey et al., it would have the characteristics as cited in claims 8-11.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4-7, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chuganey et al.
 	Re claims 4-6 and 14-15, Chuganey et al. discloses the plating layer comprising silver ([0048], silver plated copper) but does not disclose the batch plating portion comprising tin.  However, it would have been obvious to one skilled in the art to use tin for the batch plating portion (68) of Chuganey et al. to meet the specific use of the resulting cable since it is a well-known material in the art for being used as plating material.  It is noted that in the modified cable of Chuganey et al., the plating layer is configured to be higher in electrical conductivity than the batch plating portion; and the outer peripheral portion, where the wires are covered with the batch plating portion, includes an intermetallic compound between the wires and the batch plating portion.
 	Re claims 7 and 16, Chuganey et al. does not disclose a terminal member integrally provided to at least one end portion of the cable.  However, it would have been obvious to one skilled in the art to integrally provide a terminal member to at least one end portion of the Chuganey et al. cable to provide a connection means for the same since a cable having a terminal member at an end thereof is well-known in the art.
 	Re claim 12, it would have been obvious to one skilled in the art to choose suitable outer diameter for the wires of the lateral winding shielding portion of Chuganey et al. to meet the specific use of the resulting cable since it has been held that where the general conditions of a claim are disclosed the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847